NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TAYLER BAYER,                                   No.    19-16282

                Plaintiff-Appellant,            D.C. No. 3:13-cv-04487-TSH

 v.
                                                MEMORANDUM*
NEIMAN MARCUS GROUP, INC.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                  Thomas S. Hixon, Magistrate Judge, Presiding

                     Argued and Submitted October 14, 2020
                           San Francisco, California

Before: McKEOWN and NGUYEN, Circuit Judges, and WHALEY,** District
Judge.

      Tayler Bayer appeals the district court’s judgment following a bench trial in

favor of Neiman Marcus Group, Inc. on his claim under § 503(b) of the Americans

with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq. We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Robert H. Whaley, United States District Judge for the
Eastern District of Washington, sitting by designation.
under 28 U.S.C. § 1291. Reviewing the district court’s conclusions of law and

mixed questions of law and fact de novo, OneBeacon Ins. Co. v. Haas Indus., Inc.,

634 F.3d 1092, 1096 (9th Cir. 2011), we reverse and remand.

      1. As a preliminary matter, the parties dispute the standard1 that applies to

§ 503(b), which provides that “[i]t shall be unlawful to coerce, intimidate, threaten,

or interfere” with any individual in the “exercise or enjoyment” of ADA rights. 42

U.S.C. § 12203(b). Although in Brown v. City of Tucson, we appear to treat

§ 503(b) “interference” differently from § 503(a) “retaliation,” we did not resolve

the precise legal standard that applied because the employer’s conduct in Brown

clearly violated the plain statutory language. 336 F.3d 1181, 1191-93 (9th Cir.

2003). We take the same approach here because Bayer presented sufficient

evidence to prevail on his § 503(b) claim regardless of which legal standard

applies.

      2. After Bayer returned to work from medical leave, Neiman Marcus denied


1
  Relying on the plain language of the statute and analogizing to the National Labor
Relations Act and the Family and Medical Leave Act, Bayer argues that any
conduct that “tends to chill” the exercise of ADA rights violates the statute. See
Brown v. City of Tucson, 336 F.3d 1181, 1190-93 (9th Cir. 2003) (exploring the
same argument, declining to impose the burden-shifting framework of McDonnell
Douglas Corp. v. Green, 411 U.S. 792 (1973), and ruling that the employee
survived summary judgment on a § 503(b) claim by alleging a “distinct and
palpable injury” because § 503(b)’s plain language prohibits an employer from
threatening an employee to forgo statutorily protected accommodations). On the
other hand, Neiman Marcus argues that § 503(b) requires a showing of a causal
link between the protected conduct and the adverse action.

                                          2
his request to modify his work schedule to accommodate his ADA-qualifying

medical condition. Shortly thereafter, Bayer filed an administrative charge with

the Equal Employment Opportunity Commission (“EEOC”), charging Neiman

Marcus with an ADA violation for its failure to accommodate his work schedule

request. The same day, Neiman Marcus presented Bayer with a mandatory

arbitration agreement.2

      The arbitration materials emphasized, and Neiman Marcus reiterated, that

the agreement was not optional: Bayer had to choose between ending his

employment by July 14, 2007 or, he was told, being bound by the agreement

thereafter. The “choice” presented by Neiman Marcus was a false dilemma. As

we held in 2014, Bayer’s continued employment did not constitute implied consent

to arbitrate because he repeatedly refused to sign the agreement-related forms and

therefore was not bound by the agreement. Bayer v. Neiman Marcus Holdings,

Inc., 582 F. App’x 711, 713-14 (9th Cir. 2014). Nor was the agreement a run-of-

the-mill arbitration document that simply channeled disputes to another forum, as

Neiman Marcus maintains. The California Court of Appeal has found the

agreement unconscionable.3 Among other troubling terms, the agreement


2
  The parties agree that the arbitration agreement, which was sent to all at-will
employees, was not a direct response to Bayer’s accommodation request.
3
  Pinela v. Neiman Marcus Group, Inc., 238 Cal. App. 4th 227, 250-51 (2015)
(detailing “multiple unconscionable aspects” of the agreement under California


                                          3
mandated arbitration for administrative charges already filed and purported to

change statutes of limitation. Neiman Marcus also reserved for itself the power to

amend, modify, or revoke the agreement terms at any time, with thirty days’ notice

to the employee.

      Bayer reasonably believed that his consent to the agreement would imperil

his EEOC charge, and by extension his ability to receive an ADA accommodation.

He repeatedly refused to sign the agreement-related forms and filed a second

EEOC charge asserting Neiman Marcus interfered with his rights in violation of

ADA § 503(b) by pressuring him to choose between his ADA rights and his job.

As the district court found, Bayer “felt intense pressure and coercion” in the leadup

to the agreement’s effective date “and beyond.” Bayer testified it was one of the

most stressful times of his life, and he had to take antidepressants and a sleep aid.

The district court’s factual findings are more than sufficient to establish a claim

under § 503(b) because, like the employee in Brown, Bayer suffered “direct harm”

such as “giving up . . . ADA rights, or some other injury which resulted from . . .

refusal to give up . . . rights, or from the [interference] itself.” 336 F.3d at 1193

(citing Bachelder v. Am. W. Airlines, Inc., 259 F.3d 1112, 1124 (9th Cir. 2001)).



law); cf. Peleg v. Neiman Marcus Group, Inc., 204 Cal. App. 4th 1425, 1448-50,
1467 (2012) (finding the agreement illusory under Texas law, because among other
flaws, the agreement permitted Neiman Marcus to modify its terms unilaterally
upon thirty days’ notice).

                                           4
      We do not suggest that § 503(b) bars “any [employer] action whatsoever that

in any way hinders” employees’ ADA rights. Brown, 336 F.3d at 1193. But we

hold that an employer interferes with ADA rights when it knowingly compels an

employee with pending EEOC charges to a false choice to either resign or consent

to an unconscionable arbitration agreement, which specifically targets ADA rights.

Accordingly, we reverse the judgment of the district court and remand with

direction to enter judgment in favor of Bayer.

          REVERSED and REMANDED.




                                         5